Exhibit 10.23

EXECUTIVE EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) dated April 5, 2005 and effective as of
May 23, 2005 (“Effective Date”) is entered into by and between David Osborne
(“Employee”) and Hawaiian Airlines, Inc., a Hawaii corporation (“Company”).

Company and Employee desire to establish Company’s right to services of
Employee, in the capacity described below, on the terms and conditions and
subject to the rights of termination hereinafter set forth, and Employee agrees
to engage in such employment on those terms and conditions.

In consideration of the mutual agreements hereinafter set forth, Employee and
Company have agreed and do hereby agree as follows:

1.             EMPLOYMENT AS SENIOR VICE PRESIDENT — CHIEF INFORMATION OFFICER
(“CIO”).  Company does hereby employ and engage Employee as Senior Vice
President - CIO, and Employee does hereby accept and agree to such engagement
and employment.

a.             Basic Duties.  Employee’s duties during the Employment Period
shall be to serve as Senior Vice President — CIO, which shall include having
overall charge and responsibility for Information Technology (“IT”) management
(encompassing enterprise architecture, plans, and accountability for Company’s
IT investments and results), information management, information security (to
protect the availability of Company’s computer systems, the integrity of
business operations, and the confidentiality of sensitive information),
information quality guidelines (oversight and maintenance to ensure and maximize
the quality, objectivity, utility, and integrity of information, including
statistical information, disseminated by Company), and implementation of and
compliance with applicable laws, rules and regulations. The precise scope of the
duties of Employee may be modified from time to time at the discretion of
Company’s President and Chief Executive Officer (CEO) or his designee(s)
consistent with Employee’s titles and general duties and responsibilities
hereunder.

b.             Reporting Relationship.  Employee shall at all times report to
the President and CEO or his designee(s).

c.             Time and Effort Expected of Employee.  Employee shall devote full
time, attention, energy and skill to the performance of Employee’s duties for
Company and for the benefit of Company.  Furthermore, Employee shall exercise
due diligence and care in the performance of Employee’s duties to Company under
this Agreement.

2.             TERM OF AGREEMENT.  The term of this Agreement (“Term”) shall
commence on the Effective Date and shall continue for a period of two (2) years,
unless terminated earlier as provided in Section 7 of this Agreement.  The term
of this Agreement may be extended upon mutual agreement in writing signed by
Employee and an authorized representative of Company.  The period of time
commencing on the Effective Date and ending on the expiration date of the


--------------------------------------------------------------------------------


Term, or, if earlier, the date of termination of Employee’s employment
(“Termination Date”) under this or any successor agreement shall be referred to
as the “Employment Period.”

3.             COMPENSATION.

a.             SIGNING BONUS.  As an inducement to enter into this Agreement,
Company will pay Employee a signing bonus in the gross amount of $100,000, less
applicable withholdings, payable within thirty (30) days after full execution of
this Agreement.

b.             BASE SALARY.  Company shall pay Employee, and Employee agrees to
accept from Company, a base salary at the rate of TWO HUNDRED AND TWENTY-FIVE
THOUSAND DOLLARS AND NO /100THS DOLLARS ($225,000) per year (“Base Salary”),
less applicable withholdings required by law or Employee’s benefit plans or
other deductions authorized in writing by Employee to be withheld or deducted,
payable in equal semi-monthly installments in accordance with Company’s regular
payroll practices.  Employee’s Base Salary shall be reviewed annually by Company
and may be increased, but not decreased, by Company in its sole and absolute
discretion.  Any adjusted amounts under this Section 3.b. will thereafter become
the “Base Salary” for purposes of this Agreement.

c.             PERFORMANCE BONUS.  In addition to the Base Salary, Employee
shall be eligible to participate during the Employment Period in any performance
bonus plan hereafter established for senior officers of Company by the Board of
Directors (the “BOD”).  Any award to Employee under that plan shall be payable,
less applicable withholdings, in the amount, in the manner, and at the time
determined by the BOD, in its sole and absolute discretion. Company will request
that the BOD award a target bonus equal to 60% of Employee’s Base Salary, with
actual payment amount established annually as a function of overall corporate
performance and Employee’s performance relative to previously established
management objectives.

d.             STOCK OPTIONS.  In addition to Base Salary, Employee shall be
eligible to participate during the Employment Period in any stock option plan
hereafter established for the senior officers of Company by the BOD, and to
receive an initial grant of a number of option shares and having other terms and
conditions consistent with initial grants set forth in the cover letter to this
Agreement, and in accordance with plan terms and applicable law. Subject to the
foregoing, any award to Employee under such plan shall be made in an amount, in
the manner, and at the time determined by the BOD, in its sole and absolute
discretion.

e.             LONG TERM INCENTIVE PLANS.  In addition to Base Salary, Employee
shall be eligible to participate during the Employment Period in any long term
incentive plans hereafter established for the senior officers of Company by the
BOD in accordance with plan terms and applicable law.  Any award to Employee
under such plan shall be made in an amount, in the manner, and at the time
determined by the BOD, on a basis consistent with other senior officers, but
otherwise in its sole and absolute discretion.


--------------------------------------------------------------------------------


f.              401(k) PLAN.  Employee shall be eligible to participate in a
401(k) or analogous plan (the “401(k) Plan”) according to its terms, which shall
be developed by Company, subject to approval of the BOD, and which shall not
occur before Company’s emergence from Chapter 11 bankruptcy.

4.             FRINGE BENEFITS.  During his employment under this Agreement,
Employee shall be eligible to participate in, and to be covered by, such
employee benefit plans effective generally with respect to Company’s senior vice
president employees as those plans may be amended, supplemented, replaced or
terminated from time to time, to the extent Employee is eligible under the terms
of such plans; and Employee shall be eligible to receive such other fringe
benefits as may be granted to Employee from time to time by the BOD or as
delegated by it in its sole and absolute discretion.  In addition to the
foregoing benefits, Employee shall also receive the following individual
benefits:

a.             TRAVEL BENEFITS.  During the Employment Period, Employee and
Employee’s spouse and eligible dependents shall be entitled to travel benefits
on Company flights (but not charter flights) at a level and under procedures
commensurate with the officer level, subject to IRS requirements, and pursuant
to Company policy.  Employee and Employee’s spouse and eligible dependents of
Employee shall be entitled to travel benefits on other airlines consistent with
Company’s interline transportation agreements.

b.             EXECUTIVE LONG-TERM DISABILITY INSURANCE PLAN.  Subject to the
applicable waiting periods, Employee will be included, at Company’s expense, in
Company’s Executive Long-Term Disability Insurance Plan, as it may be amended,
supplemented, replaced or terminated from time to time.

c.             BUSINESS EXPENSES.  Company shall reimburse Employee for any and
all reasonable out-of-pocket, necessary, customary, and usual expenses, properly
receipted in accordance with Company policies, incurred by Employee on behalf of
Company, provided Employee properly accounts to Company for such expenses in
accordance with the rules and regulations of the Internal Revenue Service under
the Code, and in accordance with the standard policies and procedures of Company
to reimburse business expenses, which obligation shall survive the termination
of this Agreement.

d.             VACATIONS.  Company will provide reasonable vacations authorized
by the President and CEO subject to requirements of operations and as duties may
permit, provided that unused vacation will not be accrued and Company will not
make payment to Employee for unutilized vacation.

e.             SICK LEAVE.  Reasonable sick leave for illness or injury will
also be provided, provided that unused sick leave will not be accrued and
Company will not make payment to Employee for unutilized sick leave.


--------------------------------------------------------------------------------


5.             RELOCATION.

a.             Company will reimburse Employee for all reasonable costs related
to relocation to Hawaii, which will include, but not be limited to, the
following items:  (i) the reasonable out-of-pocket costs of moving his household
goods and belongings from his present home to Hawaii, including packing,
unpacking, shipping and insurance; (ii) the shipment of one automobile to
Hawaii; and (iii) one (1), one-way travel costs (coach) for Employee and his
spouse and eligible dependents directly related to Employee’s relocation to
Hawaii, (collectively referred to as the ‘Relocation Expenses”).  The Relocation
Expenses will be reimbursed to a maximum of $40,000, with appropriate receipts,
grossed up for all taxes incurred by employee on such reimbursements.

b.             If, during the first eighteen (18) months following the Effective
Date, Company terminates Employee’s employment without Cause then Company will
reimburse Employee for reasonable costs described above as Relocation Expenses
incurred to relocate from Hawaii (collectively referred to as the “Termination
Expenses”).  The Termination Expenses will be reimbursed up to a maximum of the
lesser of (i) actual Relocation Expenses paid under Section 5.a. above, or (ii)
$40,000, inclusive of tax, with appropriate receipts.

c.             If, during the first twelve (12) months following the Effective
Date, Employee voluntarily resigns from Company (other than due to a material
breach of this Agreement by Company), Employee agrees to repay Company the full
amount Employee received as Relocation Expenses in Section 5.a., and the full
amount received by Employee in Section 3. a .

6.             CONFIDENTIAL INFORMATION.  Employee recognizes that by reason of
Employee’s employment by and service to Company, Employee will occupy a position
of trust with respect to business and technical information of a secret or
confidential nature which is the property of Company which will be imparted to
Employee from time to time in the course of the performance of Employee’s duties
hereunder (the “Confidential Information”).  Employee acknowledges that such
information is Company’s valuable and unique asset and agrees that Employee
shall not, during or after the Term of this Agreement, use or disclose directly
or indirectly any of Company’s Confidential Information to any person, except
that Employee may use and disclose to Company’s authorized personnel such
Confidential Information as is reasonably appropriate in the course of the
performance of Employee’s duties hereunder.  Company’s Confidential Information
shall include all information and knowledge of any nature and in any form
relating to Company including, but not limited to, business plans; development
projects; computer software and related documentation and materials; designs,
practices, processes, methods, know-how and other facts relating to Company’s
business; and advertising, promotions, financial matters, sales and profit
figures, and customers or customer lists.

7.             TERMINATION OF EMPLOYEE’S EMPLOYMENT.

a.             DEATH.  If Employee dies while employed by Company, Employee’s
employment shall immediately terminate. Company’s obligation to pay Employee’s
Base Salary shall cease as of the date of Employee’s death. Thereafter,
Employee’s beneficiaries or estate


--------------------------------------------------------------------------------


shall receive benefits, if any, in accordance with Company’s retirement,
insurance, and other applicable benefit plans then in effect.

b.             DISABILITY.  If Employee (i) becomes Disabled, as defined in
Company’s Executive Long-Term Disability Plan, (ii) he cannot be reasonably
accommodated by Company, and (iii) he commences to receive long-term disability
benefits, Employee’s employment may be terminated by Company or Employee. 
During any period prior to such termination during which Employee is absent from
the full-time performance of Employee’s duties with Company due to Disability,
Company shall continue to pay Employee the Base Salary at the rate in effect at
the commencement of such period of Disability.  Any such payments made to
Employee shall be reduced by amounts received from disability insurance obtained
or provided by Company, and by the amounts of any benefits payable to Employee,
with respect to such period, under Company’s Executive Long-Term Disability
Plan.  Subsequent to the termination provided for in this Section 7.b.,
Employee’s eligibility for any benefits shall be determined under Company’s
retirement, insurance, and other applicable benefit plans then in effect in
accordance with the terms of such plans.

c.             TERMINATION BY COMPANY FOR CAUSE.  Company may terminate
Employee’s employment under this Agreement for “Cause” at any time prior to
expiration of the Term of the Agreement, only upon the occurrence of any one or
more of the following events:

(i)            The material breach of this Agreement by Employee, including
without limitation, repeated neglect of Employee’s duties, Employee’s repeated
material lack of diligence and attention in performing services as provided in
this Agreement, or Employee’s repeated failure to implement or adhere to Company
policies, in each case after notice to Employee stating the reason for such
breach and providing Employee thirty (30) days opportunity to cure, provided
however that such notice and opportunity to cure shall not be required to be
provided more than three (3) times during the Employment Period prior to
termination.

(ii)           Commission of a crime (other than a petty offense or traffic
violation) that has a material adverse impact on Company’s reputation and
standing in the community.

(iii)          Fraudulent conduct in connection with the business affairs of
Company, regardless of whether said conduct is designed to defraud Company or
others.

(iv)          Conduct in material violation of Company’s and/or its parent
company’s corporate compliance rules, practices, procedures and ethical
guidelines.

(v)           Material violation(s) of Company’s House Rules, a copy of which
has been provided to Employee by Company.

In the event of termination for Cause, Company’s obligation to pay Employee’s
Base Salary and all benefits shall cease as of the Termination Date.  Except as
provided above in Section 7.c.(i).,


--------------------------------------------------------------------------------


if Employee’s employment is terminated for Cause, Employee’s employment may be
terminated immediately without any advance written notice.

d.             TERMINATION BY COMPANY WITHOUT CAUSE.  Company shall have the
right to terminate Employee’s employment prior to the expiration of the Term, at
any time, without Cause.  In the event Company shall so elect to terminate
Employee’s employment without Cause, Employee shall be entitled to only such
payments as may be required under the terms of Section 8 of this Agreement. 
Employee agrees that in the event of his termination without Cause, the Term of
this Agreement will be deemed to be the period between the Effective Date and
the Termination Date.

e.             TERMINATION AT END OF TERM.  If Employee continues to work
through the end of the Term, this Agreement will expire at the end of the Term,
and Company’s obligation to pay Employee’s compensation and fringe benefits
shall cease as of the end of the Term.  In the event either Employee or Company
desires Employee to be employed by Company beyond the Employment Period, such
party will notify the other in writing of his or its intention 180 days prior to
the end of the Term and the parties will negotiate any extension prior to the
end of the Term (“Extension Negotiation Period”).  If the parties do not reach
agreement to extend Employee’s employment during the Extension Negotiation
Period, Employee’s employment shall end on the last day of the Term and Employee
shall be entitled to an amount equal in total to six months of prorated
Employee’s Base Salary and medical/dental premiums in addition to the remainder
of compensation and benefits owed under the Term of this Agreement (“the
Non-Renewal Sum”).  The Non-Renewal Sum shall be paid in a lump sum, less
applicable withholdings, on the Termination Date.

f.              RESIGNATION BY EMPLOYEE.  If Employee voluntarily resigns his
employment at any time during the term of this Agreement, Company’s obligation
to pay Employee’s compensation and fringe benefits shall cease as of the date of
resignation.  Employee agrees to provide Company with at least thirty (30) days
written notice prior to the effective date of resignation. Company may elect, in
its sole and absolute discretion, to relieve Employee of his employment duties
for all or any part of the thirty (30) day notice period. However, Employee
shall continue to receive compensation and benefits under this Agreement through
the effective date of his resignation.

g.             RETURN OF COMPANY PROPERTY.  Upon termination, Employee will
immediately return all Company issued items, including, but not limited to
Company identification badge(s), access card(s), AOA badge(s), travel card,
Friendship Travel Passes (FTPs), computer equipment (hardware/software), disks
and/or electronic data, fax machine(s), pager(s), company credit card(s),
company telephone card(s), access code(s), key(s), company files, work product,
manuals, customer lists, company documents, financial information, operational
information, plans, memoranda, notes, and correspondence.

h.             PAYMENT OF ACCRUED OBLIGATIONS.  Notwithstanding anything in this
Section 7 to the contrary, upon termination of Employee’s employment for any
reason, Company


--------------------------------------------------------------------------------


shall pay Employee: (i) Employee’s Base Salary earned and unpaid through the
Termination Date, if any, and (ii) unreimbursed expenses payable in accordance
with Company policy (“Accrued Expenses”).  The payment of Accrued Expenses shall
be made within ten (10) days following Termination Date.

8.             PAYMENTS UPON TERMINATION WITHOUT CAUSE IN EXCHANGE FOR AGREEMENT
TO WAIVE ALL CLAIMS.

a.             If, during the Term of this Agreement, Employee’s employment is
terminated by Company without Cause, in addition to Accrued Obligations,
Employee shall be entitled to the following payments in exchange for a valid
release and waiver of all claims through the Termination Date that Employee may
have at that time against Company or related persons or entities (“Waiver of All
Claims”): Company shall pay to Employee an amount equal to Employee’s Base
Salary and medical/dental premiums for one year plus the prorated value of any
Performance Bonus to which Employee would have been entitled in the current year
(“the Settlement Sum”).  The Settlement Sum shall be paid in a lump sum, less
applicable withholdings, on the Termination Date.  Company shall provide all
information for continuation of fringe benefits to the extent required by law.

b.             If Employee fails or refuses to agree to a valid Waiver of All
Claims through the Termination Date, Employee will not be paid any amounts under
this Section 8.

c.             TAX WITHHOLDING OBLIGATIONS. At the time that the Waiver of All
Claims is executed, the parties will determine the extent to which any of the
payments provided for in this Section 8 may be subject to federal, state, or
local tax or other withholdings.  Those tax/withholding obligations will be
detailed in the Waiver of All Claims.

d.             NO OTHER COMPENSATION OR BENEFITS POST TERMINATION.  No other
payment, compensation or fringe benefit other than as described in this Section
8 and in Section 5.b. shall be provided to, or owed to, Employee after
termination with or without Cause.

e.             Employee shall not be required in any way to mitigate the amount
of any payment provided for in this Section 8, including, but not limited to, by
seeking other employment, nor shall the amount of any payment provided for in
this Section 8 be reduced by any compensation earned by Employee as the result
of employment with another employer after the Termination Date, or otherwise.

9.             NONCOMPETITION PROVISIONS.

a.             NONCOMPETITION.  During the Term of this Agreement and for a
period of twelve (12) months commencing on the Termination Date, Employee agrees
and covenants that Employee shall not, directly or indirectly, undertake to
become an employee, officer, partner, consultant or otherwise be connected with
any entity (i) for which, at such time, in excess of 10% of its revenues are
derived from airline operations (including without limitation, passenger,


--------------------------------------------------------------------------------


charter, military, cargo, or other airline operations) within Hawaii and/or
between Hawaii and the mainland United States, or (ii) in which Employee’s
specific duties and responsibilities are in direct competition with Company
either within Hawaii or on routes to and from Hawaii serviced by Company.
Employee acknowledges and agrees that any breach of this non-competition
provision shall entitle Employer to immediately terminate any payments to him
pursuant to Section 8 of this Agreement.  In addition, Employee agrees that any
breach or threatened breach of this provision 9.a. will entitle Company to an
injunction from any court having jurisdiction over Employee, it being agreed
that any such breach would irreparably harm Company.  In addition, Company will
be entitled to such damages as may be proved in court arising from such breach.

b.             NONDISPARAGEMENT.  During the Term of this Agreement and for a
period of twelve (12) months commencing on the Termination Date, Employee agrees
that he shall not make any statements that disparage or tend to disparage
Company, its products, services, officers, employees, advisers or other business
contacts, and Company agrees that its officers and management employees of
Company’s human resources department shall not make any statements that
disparage or tend to disparage Employee.  The parties acknowledge and agree that
each act of such disparagement shall entitle the other to $5,000 in liquidated
damages, which shall be awarded by an arbitrator pursuant to the provisions of
Section 11 of this Agreement.  In addition, Employee acknowledges that any
breach of this non-disparagement provision shall entitle Company to immediately
terminate any payments pursuant to Section 8 of this Agreement.  Nothing herein
shall be construed to apply to limit Company in its exercise of Section 7.c. or
permit sanctions for statements made in the exercise of such provision.

c.             RIGHT TO COMPANY MATERIALS.  Employee agrees that all styles,
designs, lists, materials, books, files, reports, correspondence, e-mails and
other paper and electronically stored information, records, and other documents
(“Company Materials”) used, prepared, or made available to Employee, shall be
and shall remain the property of Company.  Upon the termination of employment or
the expiration of this Agreement, all Company Materials shall be returned
immediately to Company, and Employee shall not make or retain any copies
thereof.

d.             ANTI-SOLICITATION.  Employee promises and agrees that during the
term of this Agreement and for a period of twelve (12) months commencing on the
Termination Date, Employee will not influence or attempt to influence customers
or suppliers of Company or any of its present or future subsidiaries or
affiliates, either directly or indirectly, to divert their business to any
individual, partnership, firm, corporation or other entity then in competition
with the business of Company or any subsidiary or affiliate of Company. Employee
acknowledges and agrees that any breach of this anti-solicitation provision
shall entitle Company to immediately terminate any payments pursuant to Section
8 of this Agreement.  In addition, Employee agrees that each act of such
solicitation shall entitle Company to $5,000 in liquidated damages, which shall
be awarded by an arbitrator pursuant to the provisions of Section 11 of this
Agreement.

 


--------------------------------------------------------------------------------


e.             SOLICITING EMPLOYEES.  During the term of this Agreement and for
a period of twelve (12) months commencing on the Termination Date, Employee
promises and agrees that Employee will not directly or indirectly solicit any of
Company’s employees to work for any business, individual, partnership, firm,
corporation, or other entity.  Employee acknowledges and agrees that any breach
of this Soliciting Employees provision shall entitle Company to immediately
terminate any payments pursuant to Section 8 of this Agreement. In addition,
Employee agrees that each act of such solicitation shall entitle Company to
$5,000 in liquidated damages, which shall be awarded by an arbitrator pursuant
to the provisions of Section 11 of this Agreement.

10.           NOTICES.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be effective upon receipt.  All notices
shall be given or served personally or sent by facsimile or first class mail,
postage prepaid, addressed as follows:

If to Company:

Hawaiian Airlines, Inc.
Attn:  Senior Vice President, People Services Group
3375 Koapaka Street, Suite H-460
Honolulu, Hawaii 96819
Phone:    808/835-3628
Fax:         808/838-6731

If to Employee:

David J. Osborne
At Employee’s address set forth on the payroll records of Company.

or to such other address which the party receiving the notice has notified the
party giving the notice in the manner aforesaid.

11.           ARBITRATION CLAUSE/ATTORNEY’S FEES.  Any controversy or claim
arising out of or relating to this Agreement (other than a breach of Provision
9.a.) shall be settled by expedited arbitration administered by Dispute
Prevention and Resolution, Inc. (“DPR”) in Honolulu, Hawaii under its rules
applicable to the arbitration of employment disputes, and judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.  In the event judicial, quasi-judicial or arbitral
determination is necessary to resolve any dispute arising as to the parties’
rights and obligations hereunder, the parties agree that the losing party shall
pay the costs and fees of the prevailing party.  Should there be a disagreement
between the parties as to who is the losing party and who is the prevailing
party, the judicial, quasi-judicial or arbitral body shall have the jurisdiction
to determine that status.

12.           ­ATTORNEY’S FEES FOR ADVICE AND COUNSEL ASSOCIATED WITH THE
NEGOTIATION OF THIS AGREEMENT.  Company agrees to reimburse Employee for


--------------------------------------------------------------------------------


reasonable attorney’s fees incurred for advice and counsel associated with the
consummation of this Agreement not to exceed $10,000.

13.           TERMINATION OF PRIOR AGREEMENTS.  This Agreement terminates and
supersedes any and all prior agreements and understandings between the parties
with respect to employment or with respect to the compensation of Employee by
Company from, and after the Effective Date.

14.           ASSIGNMENT: SUCCESSORS.  This Agreement is personal in its nature
and neither of the parties hereto shall, without the consent of the other,
assign or transfer this Agreement or any rights or obligations hereunder;
provided that, in the event of the merger, consolidation, transfer, or sale of
all or substantially all of the assets of Company with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon, and inure to the benefit of such successor and such successor
shall discharge and perform all the promises, covenants, duties, and obligations
of Company hereunder.

15.           GOVERNING LAW.  This Agreement and the legal relations thus
created between the parties hereto shall be governed by and construed under and
in accordance with the laws of the State of Hawaii.

16.           ENTIRE AGREEMENT: HEADINGS.  This Agreement embodies the entire
agreement of the parties respecting the matters within its scope and may be
modified only in writing.  Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

17.           WAIVER; MODIFICATION.  Company’s failure to insist upon strict
compliance with any of the terms, covenants, or conditions hereof shall not be
deemed a waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times.  This Agreement shall not be
modified in any respect except by a writing executed by each party hereto.

18.           SEVERABILITY.  In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any statute or
public policy, only the portions of this Agreement that violate such statute or
public policy shall be stricken.  All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.

19.           INDEMNIFICATION.  Company shall indemnify and hold Employee
harmless to the maximum extent permitted by Section 415-5 of the Hawaii Business
Corporation Act, and the Restated Articles of Incorporation and Amended Bylaws
of Hawaiian Airlines, Inc.  Company will maintain a directors and officers
liability insurance policy during the term of this


--------------------------------------------------------------------------------


Agreement, which policy shall name Employee as an insured.

20.           COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

21.           FACSIMILE SIGNATURES.  This Agreement may be executed by the
parties by facsimile, and facsimile signatures shall be binding.

IN WITNESS WHEREOF, Company has caused this Agreement to be executed by its duly
authorized officers, and Employee has hereunto signed this Agreement, as of the
date first above written.

HAWAIIAN AIRLINES, INC.:

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

Mark B. Dunkerley

 

David J. Osborne

President and Chief Operating Officer

 

 

 


--------------------------------------------------------------------------------